Exhibit 10.22

 

DEMAND NOTE

 

PRECISION OPTICS CORPORATION, INC.

July 13, 2011

 

This Demand Note Payable on Demand (the “Note) is made and effective as of
July 13, 2011,

 

BETWEEN:

Joseph N. Forkey (the “Lender”), an individual

 

 

AND:

Precision Optics Corporation, Inc., a Massachusetts corporation (the “Company”),
having its principal place of business at 22 East Broadway, Gardner, MA 01440.

 

FOR VALUE RECEIVED, the Company hereby unconditionally promises to pay to the
order of the Lender, the principal sum of ten thousand United States Dollars
($10,000.00), without interest thereon, within one year from the date hereof.
The entire principal shall be fully and immediately payable UPON DEMAND by the
Lender at any time. By agreement of the undersigned, this Note shall be non
interest-bearing.

 

The Lender may assign all of its rights, title and interest in, to and under
this Note.

 

The Company has agreed to pay all reasonable and actual expenses incurred with
the execution of this Note, including wire transfer fees.  Such fees will be
itemized, in writing, to the Company.  In the event this Note is not paid when
due, the Company promises to pay all costs and expenses, including reasonable
attorney’s fees, incurred in connection with collection.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed as
of the date first above written.

 

 

LENDER

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

 

/s/ Joseph N. Forkey

 

By:

/s/ Jack P. Dreimiller

Joseph N. Forkey

 

Name:

Jack P. Dreimiller

 

 

Title:

Senior Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------